Lawrence, Judge:
The proper value for dutiable purposes of certain chandeliers is before the court for determination.
the time of ex- portation to the United States, at which time such or similar merchan- dise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for export to the United States, including the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, ready for shipment to the United States, was at the invoice unit values, less 50 per centum, less 10 percent, packed. It was further stipulated and agreed that there was no higher domes- tic value for merchandise such or similar to the merchandise
It was further stipulated and agreed that there was no higher domestic value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
Upon the agreed facts of record, the court finds and holds that ex- port value, as that value is defined in section402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis for determining the is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. � 1402(d)) is the proper basis for determining the *531value of the chandeliers in controversy and that said value is represented by the invoice unit values, less 50 per centum, less 10 percent, packed. As to all other merchandise, the appeal is dismissed.
Judgment will be entered accordingly.